                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,
                                           VIOLATION:
             Plaintiff,                    6027853
                                           Location Code: M13
       vs.
                                           ORDER
 THOMAS F. JOHNSON,

             Defendant.

      Based upon the United States’ motion to accept the defendant’s payment of

an $90 fine for violation 6027853, and for good cause shown,

      IT IS ORDERED that the $90 fine ($60 fine, $30 processing fee) paid by the

defendant is accepted as a full adjudication of violation 6027853.

      IT IS FURTHER ORDERED that the initial appearance scheduled for

February 7, 2019, is VACATED.

      DATED this 22nd day of January 2019.
